Order unanimously affirmed without costs. Memorandum: Petitioner, the natural father of the child, commenced this proceeding pursuant to article 6 of the Family Court Act seeking an order granting him visitation. Petitioner alleged that respondent, the child’s natural mother, denied him visitation with the child. After conducting an evidentiary hearing, Family Court granted petitioner supervised visitation with the child every Saturday from 11:00 a.m. to 6:00 p.m.
The court’s determination regarding custody and visitation issues, based upon a first-hand assessment of the credibility of the witnesses after an evidentiary hearing, is entitled to great •weight and will not be set aside unless it lacks an evidentiary basis in the record (see, Paul G. v Donna G., 175 AD2d 236, 237; D’Errico v D’Errico, 158 AD2d 503, 504; Lenczycki v Lenczycki, 152 AD2d 621, 623). In light of injuries that the child has sustained in the past while in the unsupervised care of petitioner, we conclude that the court properly determined that the best interests of the child would be served by allowing weekly supervised visitation. We have reviewed petitioner’s remaining contentions and find them to be lacking in merit. (Appeal from Order of Onondaga County Family Court, Bersani, J.—-Visitation.) Present—Denman, P. J., Pine, Law-ton, Callahan and Davis, JJ.